DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heather Kleinhardt on 04/09/2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) A terminal device, comprising an optical fingerprint sensor and a touch display screen, wherein the touch display screen comprises a preset region, and the optical fingerprint sensor is disposed below the preset region, wherein brightness of light emitted from a light-emitting unit corresponding to the preset region of the touch display screen is greater than brightness of light emitted from another light-emitting unit corresponding to another region of the touch display screen, in response to an operation of the optical fingerprint sensor collecting a fingerprint,
spare sub-pixels, 
wherein pixels in the set of pixels and spare sub-pixels in the set of spare sub-pixels emit light in response to the operation of the optical fingerprint sensor collecting the fingerprint, and
wherein the spare sub-pixels in the set of spare sub-pixelsdo not emit light in response to the optical fingerprint sensor not collecting the fingerprint.

Claim 3. (Cancelled) 

Claim 4. (Currently Amended) The terminal device of claim [[3]] 1, wherein a grid is between any two adjacent sub­pixels of the set of pixels.

Claim 8. (Currently Amended) A method for collecting a fingerprint, applied to a terminal device comprising an optical fingerprint sensor, and a touch display screen, the touch display screen comprising a preset region, wherein the optical fingerprint sensor is disposed below the preset region, comprising:

acquiring the fingerprint illuminated by the light emitted from the light-emitting unit corresponding to the preset region of the touch display screen,
wherein the light-emitting unit in the preset region of the touch display screen comprises a set of pixels spare sub-pixels, 
wherein pixels in the set of pixels and spare sub-pixels in the set of spare sub-pixels emit light in response to the operation of the optical fingerprint sensor collecting the fingerprint, and 
wherein the spare spare sub-pixelsdo not emit light in response to the optical fingerprint sensor not collecting the fingerprint.

Claim 10. (Canceled) 

8, wherein a grid is between any two adjacent sub-pixels of the set of pixels.

Claim 17. (Currently Amended) A non-transitory storage medium storing one or more programs, when executed, causing a processor to perform a method for collecting a fingerprint, wherein the method comprises:
controlling a light-emitting unit corresponding to a preset region of a touch display screen to emit light having brightness that is greater than brightness of light emitted by a light-emitting unit in another region of the touch display screen, in response to an operation of an optical fingerprint sensor collecting a fingerprint; and
acquiring the fingerprint illuminated by the light having brightness that is greater than brightness of light emitted by a light-emitting unit in the other region of the touch display screen,
wherein the light-emitting unit in the preset region of the touch display screen comprises a set of pixels spare sub-pixels, 
wherein pixels in the set of pixels and spare sub-pixels in the set of spare sub-pixels emit light in response to the operation of the optical fingerprint sensor collecting the fingerprint, and 
wherein the spare sub-pixels in the set of spare sub-pixelsdo not emit light in response to the optical fingerprint sensor not collecting the fingerprint.

Claim 19. (Canceled)

Claim 20. (Currently Amended) The non-transitory storage medium of claim 17, wherein a grid is between any two adjacent sub-pixels of the set of pixels; and
wherein the set of spare sub-pixels comprises a plurality of spare blue sub-pixels and a plurality of spare red sub-pixels; wherein each of the spare red sub-pixels is disposed in a corresponding one grid between a green sub-pixel and a red sub-pixel in the set of pixels which are adjacent to each other; and at least one of: each of the spare blue sub-pixels is disposed in a corresponding one grid between a green sub-pixel and a blue sub-pixel in the set of pixels which are adjacent to each other, or each of the spare blue sub-pixel is disposed in a corresponding one grid between a green sub-pixel and a red sub-pixel in the set of pixels which are adjacent to each other.

Claim 21. (New) The terminal device of claim 1, wherein the set of pixels comprising a plurality of pixels, each pixel comprises a green sub-pixel, a red sub-pixel, and a blue sub-pixel, such that the light-emitting unit comprises a set of green sub-pixels, a set of red sub-pixels, and a set of blue sub-pixels, and
wherein all sub-pixels in the set of green sub-pixels, the set of red sub-pixels, and the set of blue sub-pixels are controlled to emit green light collectively with keeping power consumption of the terminal device constant when the optical fingerprint sensor collects the fingerprint.

Claim 22. (New) The method of claim 8, wherein the set of pixels comprising a plurality of pixels, each pixel comprises a green sub-pixel, a red sub-pixel, and a blue sub-pixel, such that the light-emitting unit comprises a set of green sub-pixels, a set of red sub-pixels, and a set of blue sub-pixels, and
wherein all sub-pixels in the set of green sub-pixels, the set of red sub-pixels, and the set of blue sub-pixels are controlled to emit green light collectively with keeping power consumption of the terminal device constant when the optical fingerprint sensor collects the fingerprint.

Claim 23. (New) The non-transitory storage medium of claim 17, wherein the set of pixels comprising a plurality of pixels, each pixel comprises a green sub-pixel, a red sub-pixel, and a blue sub-pixel, such that the light-emitting unit comprises a set of green sub-pixels, a set of red sub-pixels, and a set of blue sub-pixels, and
wherein all sub-pixels in the set of green sub-pixels, the set of red sub-pixels, and the set of blue sub-pixels are controlled to emit green light collectively with keeping power consumption of the terminal device constant when the optical fingerprint sensor collects the fingerprint.

Allowable Subject Matter
Claims 1, 4-8, 11-17, and 20-23 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 8, and 17, each have been amended to include previous limitations of objected to claims 3, 10, and 19, respectively, and the previous 112(b) rejections for these claims have been obviated by the amendment. 

In addition, new claims 21-23 correspond to previous claims 2, 9, and 18 which were rejected under 112(a). However, given that each claim now recites that the sub-pixels collectively emit green light along with description in paragraph [0054] of the published application indicating that if a green sub-pixel is brighter than a red sub-pixel, green light is emitted, the rejection has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ling et al, U.S. Publication No. 2019/0034686 in Figure 1 and paragraphs [0071]-[0072] teach an optical fingerprint sensor with red, green, and blue sub-pixels that collectively emit green light as with claims 21-23

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637